Beck, C. J.
i. deeds: piat: constx-uctxon. I. The facts of the case relating to • the conflicting claims of the parties to the real estate in controversy, generally stated, are as fol-' iowg. ppe ]_0ts jn controversy are in. Bayless’ addition to the city of Council Bluffs, which was made before the land was purchased of the government, as was also a conveyance to the defendants’ grantors for the lots. The county judge, under-authority of law, acquired, the land of the government *683for the purpose of securing it as a part of the town site. He conveyed the lots, or a part of them, by the description of the plat to the defendants’ grantors.. The lots, in question claimed by the defendants, four in number, constituted a block, and were described and designated in the plat as lots 1, 2, 3 and 4, in block 15. The defendants’ grantors, as we have just said, acquired title to these-lots by deeds describing them as they are designated on the plat. Subsequently another plat of the addition was filed covering the same and other land, and showing another lot, number 5, in block 15, and a strip of land fifty feet wide, not designated by a number. After the second plat was filed, lot 5, added to block 15, by that plat, was conveyed to the plaintiff’s grantors.
II. The defendants claim that the fifty feet in block 15, not designated by a number, should be apportioned between all of the owners in the block, while the plaintiff insists that the defendants’ lots are fixed and determined by the first plat, and that they hold no interest, right or title, except to the lots 1, 2, 3 and 4, as designated in the'plat. In our opinion, the plaintiff’s claim is correct, and the defendants have no title, right or interest in any part of the block, except lots 1, 2,3 and 4, as designated by the first plat. This position is supported upon the obvious reason that the conveyances to the defendants’ grantors by using the description of the plat then in existence adopted the descriptions of that plat, which thus became, in effect, a part of the conveyance. The defendants thus acquired title only to lots 1, 2, 3 and 4, which are of the dimensions as shown by the plat.
2>_._. validity. III. It is said that the first plat is invalid, not having been made and filed in accord with the law. We need not inquire whether this position foe correef;. The bolder of the title to the land recognized the plat by following its descriptions, *684•and thus, as between himself and his grantee, adopted it. Surely, when an instrument is referred to to designate land or give description thereof, we are not required to hold such an instrument valid and regular in order to accept the description it gives. A void deed ■or a void plat could well describe lands which could be properly and conveniently referred to for such description in deeds conveying them.
These views upon this point dispose of the case, and render unnecessary the consideration of the able, acute and extended argument of counsel upon other branches of the case. The judgment of the district ■COUrt ÍS AFFIRMED.